       Case 1:20-cv-09055-VEC-OTW Document 22 Filed 01/22/21 Page 1 of 3



FROM:          Mandela Brock
               366 West 127th Street, Apt 5F
               New York, NY 10027 718-690-0204
               mandela-brock@mymail.berkeleycollege.edu


December 28, 2020                                                  MEMO ENDORSED

TO:            My HonorableVALERIE CAPRONI
               United States District Judge
               United States District Court for the Southern District of New York
               500 Pearl Street New York,
               New York 10007

CC:            My Honorable Ona T. Wang
               United States Magistrate Judge
               United States District Court for the Southern District of New York
               500 Pearl Street
               New York, New York 10007

BCC:           Melissa D. Hill, Partner 101 Park Avenue
               New York, NY 10178-0060
               +1.212.309.6318
               Melissa.hill@morganlewis.com


Re: Mandela T. Brock v. Amazon Prime, et al. Case No. 1:20-cv-9055



Dear My Honorable,

       PLEASE TAKE NOTICE​ that upon careful reflection, research, and consideration the

Complainant, Mandela Brock has discovered that the defendant’s ‘​Notice of Removal​’ to federal court

was both timely and prudent, therefore he asks that the court consider his ‘​Motion to Remand​’ as

‘​moot​’ and instead decide the ‘​federal questions​’ put forward in plaintiff’s ‘​Amended Complaint​.’


       Complainant contends that while the defendant’s ‘​Notice of Removal​’ for ‘diversity of

citizenship’ was a different tack and or defense which kind of caught him off guard. After careful

reflection Complainant remembers reading about corporations incorporating in Delaware, because of
      Case 1:20-cv-09055-VEC-OTW Document 22 Filed 01/22/21 Page 2 of 3



the lower corporate taxes, and then headquartering in another state because that is where they really

want to be at but the higher corporate taxes prevent that. I always thought that this was fairly odd and

bordered on tax evasion if not being actual tax evasion. Complainant contends that being that it has

all the appearances of tax evasion, that is what it is, thereby defendants started out their business with

“​Unclean Hands​.”


        Furthermore​, in defendant’s ‘​Notice of Removal​’ they did say in paragraph 15, “​Accordingly,

Defendant Prime Now LLC is a citizen of Delaware and Washington and is not a citizen of the State

of New York​” and Complainant vehemently contends that that is a legal impossibility therefore

exemplify ​prima facie​ evidence of their ‘​intentional fraudulent misrepresentations’​ for the United

States Supreme Court said, "​fraud is a broad term, which includes false representations, dishonesty

and deceit​." ​United States v. Grainger​, 701 F.2d 308, 311 (4th Cir. 1983), cert. denied, 461 U.S.

947 (1983). For is it not a ​false representation​ to claim citizenship in two separate states?

Particularly when in one of the states the corporation is listed as a ‘​foreign corporation​’ because how

could you be both a ‘​citizen​’ and ‘​foreign​’ at the same time?


        Additionally​, the actions complained of, occurred in the Southern District of New York

within the jurisdictional boundaries of New York State and while defendants legal maneuvering

created a burdensome obstacle to Complainant, the Complainant, Mandela Brock, now appreciates

defendant’s wisdom in removing matters over to federal court. For there are some serious ‘​federal

questions​’ that should and could only be answered in The United States District Court for the

Southern i.e., ‘Sovereign’ District of New York and ‘​diversity of citizenship​’ is not one of them,

because defendants cannot truly expect the court to send this action to two separate jurisdictions, that

defendants claim citizenship in, to be concurrently adjudicated for that would effectively trample
         Case 1:20-cv-09055-VEC-OTW Document 22 Filed 01/22/21 Page 3 of 3



   upon the ‘​states rights​’ of both states, that defendants claim citizenship in, because one ruling may

   cancel out the other, creating a cascade of ​jurisdictional defects​.


           In closing, the defendant's attorneys of record stated: “​To that end, ​we are happy to arrange

   to accept service of the Amended Complaint ​on the individual defendants, including the newly-added

   putative defendants, to facilitate the anticipated motion on behalf of all defendants​” and complainant,

   Mandela brock hereby accepts their consent to be served on behalf of ‘all’ defendants.


           WHEREFORE​, Complainant, Mandela Brock, humbly requests that the court declares his

   ‘​Motion to Remand​’ as ‘​moot​’ and instead contend with the ‘​federal questions​’ put forward in the

   ‘Amended Complaint’ in conjunction with the civil and probable criminal violations committed by

   defendants along with the referrals to both My Honorable Audrey Strauss, United States Attorney for

   the ‘Sovereign District’ of New York and the New York State Bar Association.


                                                                                                             Sincerely,
Application Granted.

Plaintiff's motion to remand is DENIED as moot.
Defendants' response to the amended complaint                       _______________________________
is due by February 22, 2021. The Clerk is                                      Mandela T. Brock, ​Sui Juris Pro Se,
respectfully directed to close ECF 9.                                In Propria Persona; Without Prejudice, Under Protest​;
                                                                                366 West 127th Street, Apt 5F
SO ORDERED.                                                                               New York, NY 10027
                                                               mandela-brock@mymail.berkeleycollege.edu
                                                                                                      718-690-0204


______________________________________
Ona T. Wang                     1/22/21
U.S. Magistrate Judge
